Name: Council Regulation (EEC) No 744/93 of 17 March 1993 laying down general rules for applying the supplementary trade mechanism to deliveries in Portugal of products other than fruit and vegetables
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  international trade;  trade policy;  agricultural activity
 Date Published: nan

 Avis juridique important|31993R0744Council Regulation (EEC) No 744/93 of 17 March 1993 laying down general rules for applying the supplementary trade mechanism to deliveries in Portugal of products other than fruit and vegetables Official Journal L 077 , 31/03/1993 P. 0011 - 0011 Finnish special edition: Chapter 3 Volume 48 P. 0267 Swedish special edition: Chapter 3 Volume 48 P. 0267 COUNCIL REGULATION (EEC) No 744/93 of 17 March 1993 laying down general rules for applying the supplementary trade mechanism to deliveries in Portugal of products other than fruit and vegetablesTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 232 (1) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Regulation (EEC) No 569/86 (2) lays down general rules for the application of the supplementary mechanism applicable to trade; Whereas, pursuant to that Regulation, trade is monitored at the border by means of a system of licences; whereas the realization of a Single Market without internal borders, of which Portugal will form a major integral part, calls for the institution of a new system of monitoring carried out in the countries of destination; Whereas deliveries between Portugal and the remainder of the Community should be made subject to the provisions of Council Regulation (EEC) No 3817/92 of 28 December 1992 laying down general rules for applying the supplementary trade mechanism to imports into Spain of products other than fruit and vegetables (3); Whereas the extension of the application of the said Regulation to trade with Portugal leads to the repeal of Regulation (EEC) No 569/86, HAS ADOPTED THIS REGULATION: Article 1 The provisions of Regulation (EEC) No 3817/92 shall also apply to deliveries in Portugal of products other than fruit and vegetables. Article 2 Regulation (EEC) No 569/86 is hereby repealed. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1993. For the Council The President B. WESTH (1) OJ No C 21, 25. 1. 1993. (2) OJ No L 55, 1. 3. 1986, p. 106. Regulation as last amended by Regulation (EEC) No 3296/88 (OJ No L 293, 27. 10. 1988, p. 7). (3) OJ No L 387, 31. 12. 1992, p. 12.